DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 18-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent No. 7,807,512 B2)
	With respect to claim 1, Lee discloses a method of making a semiconductor device comprising: providing a first semiconductor chip [410a,410b] comprising a first face and a second face; arranging a first semiconductor chip first contact pad [415a] over the first face of the first semiconductor chip, and arranging a first semiconductor chip second contact pad [415b] over the second face of the first semiconductor chip opposite to the first face of the first semiconductor chip; providing a second semiconductor chip [410a,410b] comprising a first face; arranging a second semiconductor chip first contact pad over the first face of the second semiconductor chip; arranging the first semiconductor chip and the second semiconductor chip such that the first face of the first semiconductor chip faces in a first direction and the first face of the second semiconductor chip faces in a second direction opposite to the first direction; and locating the first semiconductor chip laterally outside of an outline of the second semiconductor chip (See Figure 4B and 5A; chips are laid out 4 across).
	With respect to claim 2, Lee discloses arranging the first face of the first semiconductor chip and a second face of the second semiconductor chip, opposite to the first face of the second semiconductor chip, on different heights relative to a major surface of the device (See Lee Figure 4B)
	With respect to claim 3, Lee discloses defining at least one of the first semiconductor chip and the second semiconductor chip as a power semiconductor (See Lee Column 6, lines 18-34)
	With respect to claim 4, Lee discloses at least partially embedding the first semiconductor chip and the second semiconductor chip in a material layer [320,340a,340b] (see Figure 4B,5B and Column 4, lines 55-58 and Column 6, lines 55-58).
	With respect to claim 5, Lee discloses defining the material layer [320] to comprise at least one of a laminate, an epoxy, a filled epoxy, glass fiber filled epoxy, an imide, a thermoplast and a duroplast polymer or polymer blends (see Lee Column 11, lines 19-50).
	With respect to claim 6, Lee discloses comprising providing a third semiconductor chip [410a,410b] (See Figure 4B).
	With respect to claim 7, Lee discloses arranging the third semiconductor chip laterally outside of an outline of the first semiconductor chip and laterally outside of an outline of the second semiconductor chip (See Figure 4B).
	With respect to claim 8, Lee discloses arranging a third semiconductor chip first contact pad [415b] over a first face of the third semiconductor chip; and arranging a third semiconductor chip second contact pad [415b] over the first face of the third semiconductor chip (See Figure 4B,5A).
	With respect to claim 9, Lee discloses arranging a third semiconductor chip third contact pad [415a] over a second face of the third semiconductor chip opposite to the first face of the third semiconductor chip (see Figure 4B,5A).
	With respect to claim 10, Lee discloses comprising: positioning the first face of the third semiconductor chip on a first height and positioning the first face of the second semiconductor chip on a second height different from the first height (See Figure 4B)
	With respect to claim 18, Lee discloses a method of making a semiconductor device comprising: providing a first semiconductor chip [410a,410b] manufactured from a semiconductor material and comprising a first face and a second face, the second face on an opposite side of the first semiconductor chip than the first face of the first semiconductor chip, wherein a first semiconductor chip first contact pad [415a] is arranged over the first face of the first semiconductor chip, and wherein a first semiconductor chip second contact pad [415b] is arranged over the second face of the first semiconductor chip; providing a second semiconductor chip [410a,410b] manufactured from a semiconductor material and comprising a first face, including arranging a second semiconductor chip first contact pad [415b] over the first face of the second semiconductor chip; and arranging a conductive layer [380a] over the first face of the first semiconductor chip, including arranging the conductive layer over the second face of the second semiconductor chip; coupling the conductive layer to the first semiconductor chip to the second semiconductor chip (see Figure 4B); and locating the first semiconductor chip laterally outside of an outline of the second semiconductor chip (See Figure 4B).
	With respect to claim 19, Lee discloses defining the conductive layer as a patterned electrically conductive layer [380b] arranged over a second face of the first semiconductor chip opposite to the first face of the first semiconductor chip and electrically coupled to the first semiconductor chip second contact pad by one of a plated connection and a microvia array or through one or multiple openings over the second contact pad, wherein the patterned electrically conductive layer is arranged over the first face of the second semiconductor chip and electrically coupled to the second semiconductor chip first contact pad by a via connection and wherein the first and second semiconductor chips are each integrated circuit semiconductor chips (See Figure 4B).
	With respect to claim 20, Lee discloses comprising providing a second patterned electrically conductive layer [380a] couple to the first semiconductor chip and the second semiconductor chip (See Figure 4B).
	With respect to claim 21, Lee discloses arranging the second patterned electrically conductive layer over the first face of the first semiconductor chip and over the second face of the second semiconductor chip (See Figure 4B).
	With respect to claim 22, Lee discloses comprising vias attaching the electrically conductive layer to the second electrically conductive layer (See Figure 4B)
	With respect to claim 23, Lee discloses attaching conductive bumps [370b] on the electrically conductive layer providing external contacts for connection to an external device (See Figure 4B).
	With respect to claim 25, Lee discloses comprising arranging the first face of the first semiconductor chip and a second face of the second semiconductor chip, opposite to the first face of the second semiconductor chip, on different heights relative to a major surface of the device (See Figure 4B)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 7,807,512 B2) in view of Zhang et al. (U.S. Patent No. 8,737,080 B2; hereinafter Zhang).
	With respect to claim 11, Lee discloses a method of making a semiconductor device comprising: providing a first semiconductor chip [410a,410b] comprising a first face, wherein a first semiconductor chip first contact pad [415a] is arranged over the first face of the first semiconductor chip; providing a second semiconductor chip [410a,410b] comprising a first face, wherein a second semiconductor chip first contact pad [415a] is arranged over the first face of the second semiconductor chip; locating the first semiconductor chip laterally outside of an outline of the second semiconductor chip (See Figure 4B and 5A; chips are laid out 4 across); and arranging a first semiconductor chip second contact pad [415b] over a second face of the first semiconductor chip opposite to the first face of the first semiconductor chip (See Figure 4B).
	Lee fails to disclose defining a thickness of the first semiconductor chip to be different from a thickness of the second semiconductor chip.	In the same field of endeavor, Zhang teaches defining a thickness of the first semiconductor chip to be different from a thickness of the second semiconductor chip (See Figure 3). 	It would have been obvious to one of ordinary skill in the art at the time of invention to accommodate different sizings of chips as taught by Zhang in order to expand the capabilities of the package structure while still minimizing the overall footprint of the device (See Zhang Column 3, lines 21-45). 
	With respect to claim 12, the combination of Lee and Zhang discloses arranging the first face of the first semiconductor chip and a second face of the second semiconductor chip, opposite to the first face of the second semiconductor chip, on different heights relative to a major surface of the device (See Figure 4B)
	With respect to claim 13, the combination of Lee and Zhang discloses providing a material layer [320,340a,340b], including embedding the first semiconductor chip, the second semiconductor chip at least partly in the material layer (see Figure 4B,5B and Column 4, lines 55-58 and Column 6, lines 55-58).
	With respect to claim 14, the combination of Lee and Zhang discloses defining the material layer [320] to comprises at least one of a laminate, an epoxy, a filled epoxy, glass fiber filled epoxy, an imide, a thermoplast and a duroplast polymer or polymer blends (see Lee Column 11, lines 19-50).
	With respect to claim 15, the combination of Lee and Zhang discloses providing a third semiconductor chip; and defining a thickness of the third semiconductor chip to be different than a thickness of the second semiconductor chip (see Zhang Figure 3)
	With respect to claim 16, the combination of Lee and Zhang discloses locating the third semiconductor chip laterally outside of an outline of the first semiconductor chip and laterally outside of an outline of the second semiconductor chip (See Lee Figure 4B)
	With respect to claim 17, the combination of Lee and Zhang discloses comprising providing a material layer [320,340a,340b], including at least partially embedding the first semiconductor chip, the second semiconductor chip and the third semiconductor chip in the material layer (see Figure 4B,5B and Column 4, lines 55-58 and Column 6, lines 55-58).
	With respect to claim 24, Lee fails to disclose defining a thickness of the first semiconductor chip that is different from a thickness of the second semiconductor chip	In the same field of endeavor, Zhang teaches defining a thickness of the first semiconductor chip that is different from a thickness of the second semiconductor chip (See Figure 3). 	It would have been obvious to one of ordinary skill in the art at the time of invention to accommodate different sizings of chips as taught by Zhang in order to expand the capabilities of the package structure while still minimizing the overall footprint of the device (See Zhang Column 3, lines 21-45). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Ewe et al. (U.S. Publication No. 2012/087565 A1) discloses a chip package structure
	- Meyer et al. (U.S. Patent No. 7,834,464 B2) discloses a chip package structure
	- Shin et al. (U.S. Publication No. 2012/0038034 A1) discloses a chip package structure
	- Pagaila et al. (U.S. Publication No. 2012/0056312 A1) discloses a chip package structure
	- Ishio (U.S. Publication No. 2008/0150096 A1) discloses a chip package structure with multiple sized chips
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818